DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 3, 4, and 20 recite the term “tilt angle” but the specification does not use the term “tilt”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the intermediate diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent No. 5,409,495 (Osborn). 
Osborn discloses a method of deploying an endoprosthesis (stent 25; column 5, lines 17-19) that involves the inflation of a balloon (22) and a cover (combination of bands 23 and sleeve 24) restricting expansion of the balloon adjacent to ends of the prosthesis, such that a difference in the expansion rate of the balloon at the free ends of the stent relative to the central (intermediate) portion is eliminated.  The restraining bands (23) of the cover are located at proximal and distal ends of the balloon (26 and 27) and function to control the radial expansion of the proximal and distal ends of the balloon to achieve uniform expansion of the stent over its length.  Osborn explicitly states that a “dog boning “ affect is eliminated (column 6, lines 36-51), which is interpreted as having a substantially uniform diameter over the length of the balloon that is surrounded by the prosthesis.  
Regarding claim 20: Since the proximal and distal ends of the stent expand uniformly with the central portion, the balloon does not form “tilt angles” at the proximal and distal ends of the stent (25) during expansion (in other words the “tilt angle” is zero).  This meets the functional requirement of “…configured to limit a tilt angle of the first and second end elements relative to a longitudinal axis… to be less than 35 degrees…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,409,495 (Osborn) in view of US Patent No. 5,123,917 (Lee).
Osborn discloses a medical assembly comprising a catheter (20) having an inflatable balloon (22) with a cover (combination of bands 23 and sleeve 24) coupled over the balloon (column 45-50).  An expandable prosthesis in the form of a stent (25) is positioned over the cover (column 5, lines 17-19).  The restraining bands (23) of the cover are located at proximal and distal ends of the balloon (26 and 27) and function to control the radial expansion of the proximal and distal ends of the balloon to achieve uniform expansion of the stent over its length.  Osborn explicitly states that a “dog boning “ affect is eliminated (column 6, lines 36-51), which is interpreted as having a substantially uniform diameter over the length of the balloon overlapped by the prosthesis.  Since the proximal and distal ends of the stent expand uniformly with the central portion, the balloon does not form “tilt angles” at the proximal and distal ends of the stent (25) during expansion (in other words the “tilt angle” is zero).  This meets the functional requirement of “…configured to limit a tilt angle of the first and second end elements relative to a longitudinal axis… to be less than 35 degrees…”
Osborn discloses a stent but fails to disclose any particulars regarding its structural features.  Lee discloses an endoprosthesis which comprises the claimed elements, namely a plurality of separately spaced ring stent segments (30) encased between an inner graft layer (10) and an outer graft layer (20) (column 4, line 50 to column 5, line 43).  The stent segments are connected to one another solely via the graft member such that expansion of each of the end stent elements is unconstrained by adjacent stent elements.  Lee teaches that the stent-graft configuration allows for the maximum amount of maneuverability of the graft in order to travers tortuous vessel lumens  (column 5, lines 46-55).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the Lee stent-graft with the Osborn balloon catheter, as the modification merely involves the substitution of known endoprostheses, which obtains a predictable result of a stent-graft mounted on a balloon catheter with enhanced maneuverability.   
In regards to claim 2: Osborn explicitly discloses that the balloon cover functions to impart resistance to expansion of the balloon at the proximal and distal portions (column 6, lines 36-51), which corresponds to ends of the stent.  Since the balloon maintains a uniform diameter over the length that corresponds with the stent’s position during expansion (in other words, it does not form bulbous portions at the ends of the stent), it does not cause longitudinal compression of the stent.   The Examiner notes that the prior art is not required to explicitly disclose functional recitations (reduce longitudinal compression), but merely have the capability of performing the function in order to anticipate the functional requirement.  In this case, the absence of enlarged portions of the balloon corresponding with the ends of the stent provides the capability of reducing longitudinal compression of the prosthesis.
Regarding claims 3 and 4:  Osborn discloses the proximal and distal ends of the stent expand uniformly with the central portion and the balloon does not form a “dog bone” shape.  Therefore, the balloon does not form “tilt angles” at the proximal and distal ends of the stent (25) during expansion.  In other words, the “tilt angle” is zero.  This meets the functional requirement of “…configured to limit a tilt angle of the first and second end elements relative to a longitudinal axis… to be less than 20 degrees…” and “…less than 10 degrees…” 
Regarding claim 7: Osborn discloses the cover (bands 23 and sleeve 24) is elastic (col 5, line 66 – col 6, line 35) and biased to a reduced diameter to aid in deflation (column 4, lines 15-20).
In regards to claim 8: the bands (23) impart greater radial strength to the cover (the combination of bands 23 and sleeve 24) at the ends of the balloon than a middle portion.   
Regarding claim 10: Lee discloses the inner layer of the graft has a thickness of 50 micrometers or less and the outer layer has a thickness of 50-100 micrometers.  50 micrometers = 0.05 mm.  (A single layer meets the requirement of “cover” since claim 10 depends from claim 1.)  
Regarding claims 12-13: the graft of Lee comprises an inner graft layer (10) and an outer graft layer (20) (column 4, line 50 to column 5, line 43).  
Claim(s) 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Lee, as applied to claim 1 above, and further in view of USPG Pub 2013/0253466 (Campbell ‘466). 
Osborn teaches that the balloon cover controls expansion of the balloon, but fails to disclose that it remains at an intermediate diameter until a yield strength of the cover is surpassed.  Campbell ‘466 discloses another balloon catheter comprising a balloon (200), and a cover (300), and an endoprosthesis (see description of stent at [0153]).  Similar to Osborn, the cover (300) functions to provide a uniform diameter along the working length of the balloon during inflation [0139].  Campbell teaches the balloon, cover and endoprosthesis expand at a first inflation pressure, until the diameter reaches 14 mm.  The intermediate diameter of 14 mm is maintained while pressure increases to 5 atm (which is at least 1 atm).  At this pressure, the yield strength of the cover is overcome and the balloon and prosthesis are allowed to further expand to a deployed diameter of about 23mm (see Figures 15A; [0139-0144]).   Campbell ‘466 teaches that remaining at the intermediate pressure allows the balloon to establish a uniform profile along its length and any wrinkles or folds to smooth out [0145].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the balloon cover of Osborn to have an intermediate pressure, as taught by Campbell, in order to enhance the capability of the balloon to achieve a uniform profile and smooth out folds before being expanded to a final diameter.
Regarding claim 9: Campbell ‘466 teaches that an initial diameter of 4mm [0143], which corresponds with 12 French.   Since blood vessel exist in a wide range of sizes based on patient age, race, health, etc., it would have been an obvious matter of design choice to configure the modified Osborn assembly so that the deflated diameter is 5-10 French, as such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 11: Campbell ‘466 teaches an intermediate diameter of 14 mm and a deployed diameter of about 23mm (see Figures 15A; [0139-0144]).  Therefore, it would have been an obvious matter of design choice to configure the modified Osborn assembly so that the deployed diameter is at least 11 mm, as such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim(s) 1, 3, 4, 6, 8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. 2012/0071912 (Campbell et al.) in view of US Patent No. 5,123,917 (Lee).
Campbell ‘912 discloses a medical assembly comprising a catheter (20) having an inflatable balloon (1700) with a cover (combination of portions 1702a and 1702b) coupled over the balloon ([0100-0103]; Figures 17-21).  An expandable prosthesis in the form of a stent is positioned over the cover [0005; 0026].  The two portions (1702a and 1702b) are axially compressed and scrunched as the balloon expands from the center outwardly towards the proximal and distal ends [0092; 0102].  The cover functions to control the expansion rate and shape of the balloon as it expands [0004-0005].  As clearly shown in the drawings, the balloon does not have enlarged ends, or a dog bone shape, as it expands.  Therefore, it is absent of “tilt angles” (in other words the “tilt angle” is zero).  This meets the functional requirement of “…configured to limit a tilt angle of the first and second end elements relative to a longitudinal axis… to be less than 35 degrees…”
Campbell ‘912 discloses a stent but fails to disclose any particulars regarding its structural features.  Lee discloses an endoprosthesis which comprises the claimed elements, namely a plurality of separately spaced ring stent segments (30) encased between an inner graft layer (10) and an outer graft layer (20) (column 4, line 50 to column 5, line 43).  The stent segments are connected to one another solely via the graft member.  Lee teaches that the stent-graft configuration allows for the maximum amount of maneuverability of the graft in order to travers tortuous vessel lumens  (column 5, lines 46-55).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the Lee stent-graft with the Campbell ‘912 balloon catheter, as the modification merely involves the substitution of known endoprostheses, which obtains a predictable result of a stent-graft mounted on a balloon catheter with enhanced maneuverability.   
Regarding claims 3 and 4: As clearly shown Figures 19-20, the balloon does not have enlarged ends, or a dog bone shape, as it expands. Rather, it expands from the center and then towards its ends.  Therefore, it is absent of “tilt angles”, which corresponds to enlarged ends (in other words the “tilt angle” is zero).  This meets the functional requirement of “…configured to limit a tilt angle of the first and second end elements relative to a longitudinal axis… to be less than 20/10 degrees…”
Regarding claim 6: the entire balloon inflates from the initial diameter of Figure 17 to an intermediate diameter of Figure 18 under a first pressure [0101].  The cover prevents the center of the balloon to remain at the intermediate diameter until pressure is increased to overcome a yield strength of the cover [0092; 0102].  
Regarding claim 8: the radial strength of the cover is greater at the ends of the balloon, especially once the cover portions begin to retract from the center of the balloon as in Figures 19-21.  Differences in radial strength are also achieved with wrapping a film at different diameters [0092].
Regarding claim 9: the compressed diameter of the balloon is 3.8 mm [0058], which corresponds with 11 French.  Since blood vessel exist in a wide range of sizes based on patient age, race, health, etc., it would have been an obvious matter of design choice to configure the modified Campbell assembly so that the deflated diameter is 5-10 French, as such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 10: the cover thickness is 0.0381 mm [0059; 0069], which falls in the claimed range.
Regarding claim 11: the deployed diameter is 18 mm [0092].
Regarding claims 12-13: the graft of Lee comprises an inner graft layer (10) and an outer graft layer (20) (column 4, line 50 to column 5, line 43).  
	In regards to claims 14 and 15: the claim does not specify a configuration of the balloon in which the cover segments are compressed/ scrunched.  Therefore, the axial compression and scrunching of the cover segments (1702a and 1702b) during inflation of the balloon meets the claim requirements.
Regarding claim 16: the scrunched regions of the cover segments have increased thickness and density relative to other portions of the cover.   Due to their sliding nature, the cover portions permit radial expansion of the balloon at these segments.  Since the segments prevent the balloon from having enlarged ends, or a dog bone shape, as it expands, axial compression on the balloon surface by the prothesis is limited. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,299,948 in view of US Patent No. 5,409,495 (Osborn). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘948 patent claims recite an assembly comprising a balloon catheter having a cover that limits expansion of the cone-shaped ends of the balloon (see especially claims 16 and 20) in order to prevent compression of the stent-graft.  Although the claims do not recite the phrase “limit a tilt angle”, Osborn teaches a balloon cover that controls expansion of the balloon at shoulder portions that corresponds with ends of the prothesis, such that the diameter remains constant along its length corresponding with the prosthesis.  Osborn explicitly states that a “dog boning “ affect is eliminated (column 6, lines 36-51), wherein the dog bone shape corresponds with a profile of a balloon having enlarged ends.  One of ordinary skill in the art would have found it obvious to recite limitations directed towards tilt angles between a middle portion and end portions of the balloon as another way of defining a specific dog bone shape of a balloon as it expands. 
Claim 4 of ‘948 recites a stent elements connected by a graft, as required in present claim 1.  Claim 7 of ‘948 recites the graft has layers, which corresponds with claims 12-13.  Claims 21-23 recite axially compressed and pleated portions of the cover, which corresponds with present claims 14-16.

Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,568,752. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘948 patent claims recite an assembly comprising a balloon catheter having a cover that controls expansion of the ends of the balloon in order to prevent compression of the stent-graft.  Claim 24 specifies the an angle of less than 35 degrees and claim 15 recites the function of preventing foreshortening of the prosthesis.  The ‘752 claims recite a stent-graft with a plurality of ringed stent elements (claim 11) but fails to recite they are only connected via the graft.  Lee teaches an endoprosthesis having a plurality of separate ring stent segments (30) only connected by a graft (20) (column 4, line 50 to column 5, line 43).  Therefore, it would have been obvious to recite this alternative type of stent-graft in the claims of the ‘752 patent.  Claims 12 and 22 of ‘752 recites a yield strength of the cover, which corresponds with claim 6.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/
Primary Examiner, Art Unit 3771